361 U.S. 84
80 S.Ct. 159
4 L.Ed.2d 115
ST. JOHNS MOTOR EXPRESS CO. et al.v.UNITED STATES et al.
No. 337.
Supreme Court of the United States
November 9, 1959

Mr. Bryce Rea, Jr., for appellants.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Messrs. Richard A. Solomon, John C. Danielson and Robert W. Ginnane, for the United States and Interstate Commerce Commission.
Mr. Earle V. White, for appellee Everts' Commercial Transport, Inc.
Mr. Albert E. Stephan, for appellee Inland Petroleum Transportation Co., Inc.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.